     Case 2:19-cv-01675 Document 1 Filed 03/07/19 Page 1 of 13 Page ID #:1




 1 THOMPSON COBURN LLP
   HELEN B. KIM, CSB 138209
 2 hkim@thompsoncoburn.com
   2029 Century Park East, 19th Floor
 3 Los Angeles, California 90067
   Tel: 310.282.2500 / Fax: 310.282.2501
 4
 5 Attorneys for Plaintiff
   FEDERICO POLAK
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9             CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
10
11 FEDERICO POLAK, an individual,            CASE NO. 2:19-cv-01675
12                  Plaintiff,               COMPLAINT FOR:
13             v.                               1. BREACH OF CONTRACT;
                                                2. BREACH OF THE IMPLIED
14 PERFORM MEDIA INC., a New York                  COVENANT OF GOOD
   corporation; and DOES 1 through 50,             FAITH AND FAIR DEALING;
15 inclusive,                                   3. WRONGFUL
                                                   TERMINATION; AND
16                  Defendants.                 4. UNFAIR BUSINESS
                                                   PRACTICES, BUSINESS AND
17                                                 PROFESSIONS CODE
                                                   § 17200, ET SEQ.
18
19                                           JURY TRIAL DEMANDED
20
21
22
23
24
25
26
27
28
     7261460
                                        COMPLAINT
     Case 2:19-cv-01675 Document 1 Filed 03/07/19 Page 2 of 13 Page ID #:2




 1             FEDERICO POLAK (“Plaintiff”), a citizen of Argentina, by and through his
 2 attorneys, THOMPSON COBURN LLP, alleges the following against PERFORM
 3 MEDIA INC., a New York Corporation (“Defendant” or “Perform”):
 4                                       INTRODUCTION
 5             1.    This is an action for breach of contract, breach of the implied-in-law
 6 covenant of good faith and fair dealing, and wrongful termination. As set forth below,
 7 Defendant materially breached the terms of Plaintiff’s employment contracts by
 8 depriving Plaintiff of receiving the actual benefits and the opportunity to receive the
 9 actual benefits of those contracts with Defendant, which he was entitled to receive,
10 with malice, oppression and fraudulent representations causing Plaintiff not only
11 monetary damages, but also loss of property and income, and other damages in an
12 amount not less than $3,314,225.00.
13                                            PARTIES
14             2.    Plaintiff is, and at all times relevant herein was, a citizen of Argentina.
15             3.    Plaintiff is informed and believes and, based upon such information and
16 belief, alleges that Perform is, and at all times relevant herein was, a corporation
17 formed and existing under the laws of the State of New York, and authorized to do
18 business in the State of California, with its principal place of business located at 470
19 Park Avenue South, New York, New York 10016.
20             4.    Plaintiff is informed and believes and, based upon such information and
21 belief, alleges that Defendant at all times relevant herein acted through its agents,
22 employees, officers, members, directors, heirs, successors, assigns, principals,
23 trustees, sureties, subrogees, representatives, and insurers.
24                                JURISDICTION AND VENUE
25             5.    This Court has subject-matter jurisdiction over this action pursuant to 28
26 U.S.C. § 1332(a)(2) because there is complete diversity and the amount in
27 controversy, on information and belief, exceeds $75,000.
28             6.    This Court has personal jurisdiction over this action pursuant to Federal
     7261460
                                                   2
                                              COMPLAINT
     Case 2:19-cv-01675 Document 1 Filed 03/07/19 Page 3 of 13 Page ID #:3




 1 Rules of Civil Procedure, Rule 4(k) and California Code of Civil Procedure § 410.10.
 2             7.    Venue is appropriate in the Central District of California pursuant to 28
 3 U.S.C. § 1391(b)(2). Venue is also appropriate in the Central District of California
 4 because the relevant arbitration provision is incapable of being performed pursuant to
 5 Article 1651 of Argentina’s Civil and Commercial Code, which prohibits labor and
 6 employment disputes from being arbitrated.
 7                                 FACTUAL ALLEGATIONS
 8             8.    Plaintiff was an outstanding employee for Defendant from in or about
 9 July 2012 until his wrongful termination on or about December 11, 2018.
10             9.    Plaintiff’s employment track record speaks for itself: he began as the
11 General Manager of Argentina, but was quickly promoted to the position of General
12 Manager of Latin America after less than two months. In 2015, Plaintiff was
13 appointed the Managing Director for Latin America, the Caribbean, and Brazil as
14 evidenced by the Employment Contract entered into between the parties on or about
15 September 30, 2015 (the “2015 Contract”).
16             10.   Plaintiff’s commitment to and performance for Defendant was nothing
17 short of exemplary for over six years. For example, when the FIFA-GATE scandal
18 arose in 2015, and Defendant’s accounts were frozen in Latin America due to their
19 joint venture with an entity associated with FIFA-GATE (the “FIFA-GATE entity”),
20 Plaintiff personally paid not only the journalists on their way to cover Copa America
21 2015 (an international South American soccer tournament) but also paid the entire
22 salaries of each of Defendant’s employees under payroll at that time based in the
23 Argentina office out of his own pocket.
24             11.   During his tenure, Plaintiff successfully positioned Defendant as the
25 regional leader in the area of “Betting rights, Stats, Rights”.
26             12.   Moreover, in 2017, Plaintiff played an integral role in securing the South
27 American Football Confederation (“CONMEBOL”) tender for the amount of $1.5
28 billion dollars. Following the CONMEBOL tender, several published articles linked
     7261460
                                                  3
                                              COMPLAINT
     Case 2:19-cv-01675 Document 1 Filed 03/07/19 Page 4 of 13 Page ID #:4




 1 Plaintiff with the FIFA-GATE entity. Despite his undivided loyalty to Defendant,
 2 Plaintiff received no public support from Defendant, whose sole response was issuing
 3 a statement explaining that it had previously worked with the FIFA-GATE entity and
 4 ended its business relationship when the scandal arose. Defendant never issued any
 5 public support to protect Plaintiff’s integrity, which to this day hinders Plaintiff’s
 6 ability to secure other employment.
 7             13.   Later in 2017, Plaintiff was one of two final candidates for the position
 8 of Chief Commercial Officer, but Plaintiff eventually recommended that the other
 9 candidate be given the position because it would have required Plaintiff to relocate
10 from Argentina to London, England.
11             14.   In April 2018, Plaintiff had a conversation with Simon Denyer,
12 Defendant’s founder and Chief Executive Officer, in which they discussed Plaintiff
13 relocating to a position outside of Argentina and Mr. Denyer stated: “Anywhere in
14 the world you want to go, we have your back, you have done so much for us.” This
15 led to Defendant’s offer to Plaintiff of the position of Vice President, Program
16 Development of Perform based in Los Angeles, California.
17             15.   After this initial offer in April 2018 and in anticipation of relocating to
18 Los Angeles, Plaintiff began delegating local functions and working on United States-
19 based content projects, documentaries, strategies etc. Plaintiff was not permitted to
20 immediately assume the position in Los Angeles, but continued to receive from
21 Defendant varying relocation packages indicating that he would be moving in the near
22 future. Further, Plaintiff had to use his own accrued flight miles and funds on a trip
23 to the United States to secure business for Defendant as Plaintiff’s line manager would
24 not approve the trip request. In reliance on Defendant’s continued representations
25 that Defendant would relocate Plaintiff to Los Angeles as Perform’s VP, Program
26 Development, Plaintiff sold his house in Argentina and liquidated his assets in
27 Argentina.
28             16.   After months of delay, Plaintiff finally received a written employment
     7261460
                                                   4
                                              COMPLAINT
     Case 2:19-cv-01675 Document 1 Filed 03/07/19 Page 5 of 13 Page ID #:5




 1 offer on October 23, 2018 (the “2018 Contract”). The 2018 Contract specified, inter
 2 alia, that it would become “effective upon [Plaintiff] successfully obtaining a visa”
 3 and that Defendant would cover all costs associated with obtaining L-1A status and
 4 support Plaintiff’s application for L-1A status., which would have authorized Plaintiff
 5 to live and work for Perform in the United States. Upon information and belief,
 6 Defendant had an approved L Blanket Petition which enabled Defendant to transfer
 7 qualifying executives and managers from its offices abroad to the United States, and
 8 Defendant filed a Form I-129S (Nonimmigrant Petition Based on L Blanket Petition)
 9 requesting to sponsor Plaintiff for L-1A status in the United States.
10             17.   Defendant hired a law firm (“Fragomen”) to handle Plaintiff’s L-1A
11 status paperwork. Defendant paid for all of Fragomen’s services related to securing
12 Plaintiff L-1A status and identified itself as a sponsor of Plaintiff’s application to
13 obtain L-1A status. Defendant’s L-1A sponsorship of Plaintiff was a requisite
14 component of Plaintiff successfully obtaining L-1A status. Fragomen informed
15 Plaintiff before he received the 2018 Contract that his L-1A status interview at the
16 United States Embassy in Argentina would take place soon after October 15, 2018.
17             18.   However, this promised L-1A status interview never took place in
18 October 2018, despite Plaintiff’s diligence in requesting updates. When Plaintiff
19 inquired why the interview had not taken place as originally planned, Fragomen
20 explained that Defendant had misfiled some paperwork and that the issue would be
21 resolved in the upcoming weeks.
22             19.   Notwithstanding this delay, Plaintiff requested permission from
23 Defendant to move to Los Angeles before his L-1A status paperwork was finalized
24 so that he could begin searching for housing, and take on additional California-based
25 projects. Defendant approved Plaintiff’s request, provided that the move to Los
26 Angeles was authorized by Grant Best, Senior Vice President, Original Programming
27 and Content Development, to whom Plaintiff would report in his new capacity as Vice
28 President.
     7261460
                                               5
                                           COMPLAINT
     Case 2:19-cv-01675 Document 1 Filed 03/07/19 Page 6 of 13 Page ID #:6




 1             20.   Mr. Best, however, refused to approve Plaintiff’s request. Thus, Plaintiff
 2 was forced to continue to incur additional living expenses by renting a short-term
 3 residence in Argentina (as he had already sold his primary residence based on the
 4 promise of relocation months earlier) as he awaited the rescheduling of his L-1A
 5 status interview.
 6             21.   In early December 2018, Defendant instructed Plaintiff to sign additional
 7 L-1A status paperwork and to relinquish his roles in the local Argentina projects with
 8 which he was still involved because he would soon be relocating to Los Angeles. In
 9 reliance upon Defendant’s instructions and their promise to proceed with the
10 necessary requirements for Plaintiff to obtain his L-1A status, he did so.
11             22.   Thereafter, Plaintiff was informed by Fragomen that his L-1A status
12 interview was scheduled for December 14, 2018, at the United States Embassy in
13 Argentina.
14             23.   During this period of time, Plaintiff inquired several times about the
15 bonuses he had earned under the 2015 Contract and Defendant reassured him that they
16 would be paid as part of his relocation and that those bonuses were guaranteed.
17             24.   On or about November 27, 2018, Juan Delgado, the current Chief
18 Executive Officer of Defendant’s Americas operations, emailed Plaintiff to set up a
19 time to “chat” on December 12, 2018, two days before Plaintiff’s scheduled L-1A
20 status interview. Plaintiff agreed, as Mr. Delgado was his counterpart in Plaintiff’s
21 long-term incentive plan and their last conversation had been about Plaintiff’s
22 excellent work and his hitting all of his goal numbers under the long-term incentive
23 plan.
24             25.   On or about December 4, 2018, Plaintiff received an email from
25 Fragomen confirming December 14, 2018, as the date for Plaintiff’s L-1A status
26 interview, containing all the proper L-1A status paperwork, and scheduling a meeting
27 to prepare for the L-1A status interview.
28             26.   On or about December 11, 2018, however, when Plaintiff met Mr.
     7261460
                                                  6
                                              COMPLAINT
     Case 2:19-cv-01675 Document 1 Filed 03/07/19 Page 7 of 13 Page ID #:7




 1 Delgado for the requested “chat,” Mr. Delgado informed Plaintiff that his employment
 2 was being terminated effective immediately without cause—just three days before
 3 Plaintiffs’ L-1A status interview scheduled for December 14, 2018. At that meeting,
 4 Mr. Delgado informed Plaintiff that he would receive a severance for less than the
 5 amount of guaranteed bonuses he was owed and that Defendant would no longer be
 6 paying for Fragomen’s services nor sponsoring Plaintiff in his bid for L-1A status.
 7 Plaintiff was also instructed to attend a meeting at the offices of Defendant’s attorneys
 8 to discuss the severance and sign all the necessary paperwork the following day,
 9 December 12, 2018, at 10 a.m. Plaintiff attended the December 12, 2018 meeting
10 because Mr. Delgado described the meeting as a “settlement conversation”, which
11 Plaintiff understood to be a mediation. Plaintiff also wanted Defendant to enable his
12 L-1A status interview to proceed and to continue sponsoring Plaintiff’s L-1A status
13 application.
14             27.   Upon information and belief, when Defendant withdrew its sponsorship
15 of Plaintiff for L-1A status, Defendant effectively terminated Plaintiff’s ability to
16 obtain the L-1A work visa necessary for Plaintiff to work as an executive of Perform
17 in the United States.
18             28.   No settlement agreement was reached at the mediation on December 12,
19 2018, nor has there been any agreement between Plaintiff and Defendant since as Mr.
20 Delgado only attended the mediation for a very brief period of time and did not engage
21 in any substantive settlement discussions with Plaintiff. Following the unsuccessful
22 mediation on December 12, 2018, Defendant represented that it would send Plaintiff
23 a settlement agreement within the week, and subsequently stated that there would be
24 one before the end of the year. Defendant never sent Plaintiff any settlement
25 agreement.
26
27
28
     7261460
                                                7
                                           COMPLAINT
     Case 2:19-cv-01675 Document 1 Filed 03/07/19 Page 8 of 13 Page ID #:8




 1                                 FIRST CAUSE OF ACTION
 2                                     (Breach of Contract)
 3             29.   Plaintiff realleges, and by this reference incorporates herein, paragraphs
 4 1 through 28 of this Complaint as though fully set forth.
 5             30.   Plaintiff entered into the 2015 Contract with Defendant as alleged above.
 6             31.   Pursuant to section 2 of the 2015 Contact, Plaintiff was not an at-will
 7 employee but rather had the promise of continued employment.
 8             32.   Pursuant to sections 7 and 10 of the 2015 Contract, Defendant was
 9 required to pay Plaintiff all agreed upon allowances and to reimburse Plaintiff for all
10 reasonable business expenses incurred in the course of his employment including
11 business travel and telephone and accommodation expenses, which Defendant failed
12 to do.
13             33.   Pursuant to section 19 of the 2015 Contract, Plaintiff’s employment
14 could only be terminated without cause upon three months’ notice to Plaintiff or
15 payment to Plaintiff, in lieu of notice. Defendant provided neither three months’
16 notice to Plaintiff of termination of the 2015 Contract nor payment of three months’
17 salary in lieu of three months’ notice at the time of his termination as required by
18 Section 19 of the 2015 Contract. Additionally, Defendant had an obligation to pay
19 Plaintiff all bonuses and wages he had earned under the 2015 Contract at the time of
20 his termination but similarly failed to do so.
21             34.   Plaintiff has performed all covenants, conditions, duties and obligations
22 that were under his control and required to be performed by him under the 2015
23 Contract, except as excused by Defendant’s breaches of the 2015 Contract.
24             35.   Plaintiff also entered into the 2018 Contract with Defendant as alleged
25 above.
26             36.   The 2018 Contract was contingent upon Plaintiff successfully obtaining
27 a visa (i.e. L-1A status).
28
     7261460
                                                  8
                                              COMPLAINT
     Case 2:19-cv-01675 Document 1 Filed 03/07/19 Page 9 of 13 Page ID #:9




 1             37.   However, Defendant intentionally prevented Plaintiff from obtaining L-
 2 1A status by first delaying, and ultimately withdrawing, its sponsorship of Plaintiff
 3 for L-1A status—which effectively terminated Plaintiff’s ability to obtain L-1A
 4 status—and by terminating his employment without cause, in violation of the terms
 5 of the 2015 Contract, just three days prior to his scheduled L-1A status interview.
 6 Defendant withdrew its sponsorship of Plaintiff for L-1A status and terminated his
 7 employment without cause, without the requisite three months’ notice to Plaintiff
 8 required by the 2015 Contract, in breach of Defendant’s contractual obligations to
 9 Plaintiff, including, without limitation, Defendant’s obligation to pay Plaintiff three
10 months’ salary in lieu of providing three months’ notice of his termination and to pay
11 Plaintiff all bonuses and wages to which he was entitled, in breach of the terms of the
12 2015 Contract and the 2018 Contract.
13             38.   Plaintiff has performed all covenants, conditions, duties and obligations
14 that were under his control and required to be performed by him under the 2018
15 Contract, except as excused and/or prevented by Defendant’s breaches of the 2018
16 Contract.
17             39.   By its actions, Defendant has frustrated the purpose of the 2018 Contract
18 and thereby breached the terms of the 2018 Contract.
19             40.   In sum, Defendant has committed numerous breaches of both the 2015
20 Contract and the 2018 Contract.
21             41.   As an actual and proximate result of Defendant’s breaches of the 2015
22 Contract and the 2018 Contract, Plaintiff has been damaged in an amount not less than
23 $3,314,225.00.
24                               SECOND CAUSE OF ACTION
25                     (Breach of the Implied Covenant of Good Faith and
26                                         Fair Dealing )
27             42.   Plaintiff realleges, and by this reference incorporates herein, paragraphs
28 1 through 41 of this Complaint as though fully set forth.
     7261460
                                                  9
                                              COMPLAINT
  Case 2:19-cv-01675 Document 1 Filed 03/07/19 Page 10 of 13 Page ID #:10




 1             43.   The contracts between Plaintiff and Defendant contained an implied-in-
 2 law covenant of good faith and fair dealing that no party would do anything to injure
 3 the right of another party to enjoy the actual benefits of those contracts.
 4             44.   The 2018 Contract required Plaintiff to obtain a visa (i.e. L-1A status) as
 5 a condition precedent of that agreement.
 6             45.   Defendant intentionally prevented Plaintiff from obtaining L-1A status
 7 by first delaying the L-1A status application process and ultimately withdrawing its
 8 sponsorship of Plaintiff for L-1A status—which effectively terminated Plaintiff’s
 9 ability to obtain L-1A status—in order to avoid its contractual obligations to Plaintiff,
10 including, without limitation, its obligation to pay Plaintiff bonuses and wages to
11 which he was entitled under the 2015 Contract, in violation of both the 2015 Contract
12 and the 2018 Contract. In doing so, Defendant deprived Plaintiff of receiving the
13 actual benefits, and the opportunity to receive the actual benefits of, his contracts with
14 Defendant, which he was entitled to receive.
15             46.   As an actual and proximate result of Defendant’s breaches of the implied
16 covenant of good faith and fair dealing, Plaintiff has been damaged in an amount not
17 less than $3,314,225.00.
18                                 THIRD CAUSE OF ACTION
19                    (Wrongful Termination in Violation of Public Policy)
20             47.   Plaintiff realleges, and by this reference incorporates herein, paragraphs
21 1 through 46 of this Complaint as though fully set forth.
22             48.   It is public policy of the State of California to prohibit employers from
23 discharging employees in order to avoid paying bonuses and wages to the discharged
24 employee and to engage in “wage theft” under California Labor Code § 216.
25             49.   As set forth above, Defendant intentionally prevented Plaintiff from
26 obtaining L-1A status by significantly delaying/frustrating his relocation process and
27 terminating his employment without cause three days prior to his scheduled L-1A
28
     7261460
                                                  10
                                              COMPLAINT
  Case 2:19-cv-01675 Document 1 Filed 03/07/19 Page 11 of 13 Page ID #:11




 1 status interview in order to avoid its contractual obligations to Plaintiff, including,
 2 without limitation, to pay Plaintiff bonuses and wages to which he was entitled.
 3             50.    As an actual and proximate result of Defendant’s wrongful termination
 4 of Plaintiff’s employment, Plaintiff has been damaged in an amount not less than
 5 $3,314,225.00.
 6             51.    In doing the acts alleged herein, Defendant’s conduct was despicable and
 7 Defendant acted towards Plaintiff with malice, oppression, fraud, and with a willful
 8 and conscious disregard of Plaintiff’s rights, entitling Plaintiff to an award of punitive
 9 damages.
10                                FOURTH CAUSE OF ACTION
11             (Violation of California Business and Professions Code §§ 17200, et seq.)
12             52.    Plaintiff realleges, and by this reference incorporates herein, paragraphs
13 1 through 51 of this Complaint as though fully set forth.
14             53.    Defendant’s actions alleged herein are unlawful, unfair, and fraudulent
15 business acts and/or practices, thereby constituting unfair competition under
16 California Business & Professions Code §§ 17200, et. seq.
17             54.    Plaintiff is informed and believes, and upon such information and belief,
18 alleges that the practices alleged herein above are continuing.
19             55.    As a direct and proximate result of Defendant’s unfair, unlawful, and
20 fraudulent conduct, as alleged herein, Plaintiff has suffered injury in fact and losses
21 as a result of Defendant’s unfair competition.
22             56.    Plaintiff is entitled to an order requiring Defendant to disgorge its gains
23 and/or awarding Plaintiff restitution and restoration of everything wrongfully
24 acquired by Defendant by means of its acts and/or practices of unfair competition. In
25 addition, Plaintiff is entitled to an order imposing a trust upon Defendant’s gains
26 and/or monies which were acquired and/or obtained by means of unfair competition
27 to avoid dissipation, fraudulent transfers, or concealment of such monies.
28
     7261460
                                                   11
                                               COMPLAINT
 Case 2:19-cv-01675 Document 1 Filed 03/07/19 Page 12 of 13 Page ID #:12




 1                                     PRAYER FOR RELIEF
 2             WHEREFORE, Plaintiff prays for judgment against Defendant as follows:
 3             1.   For compensatory damages in an amount to be proved at trial;
 4             2.   For punitive damages, where legally available;
 5             3.   For restitution;
 6             4.   For pre-judgment interest;
 7             5.   For attorneys’ fees and costs; and,
 8             6.   For any such other and further relief as the Court may deem just and
 9 proper.
10
11 DATED: March 7, 2019                    THOMPSON COBURN LLP
12
13
                                           By:         /s/ Helen B. Kim
14
                                                 HELEN B. KIM
15                                               Attorneys for Plaintiff
16                                               FEDERICO POLAK

17
18
19
20
21
22
23
24
25
26
27
28
     7261460
                                                 12
                                            COMPLAINT
  Case 2:19-cv-01675 Document 1 Filed 03/07/19 Page 13 of 13 Page ID #:13




 1                              DEMAND FOR JURY TRIAL
 2             PLEASE TAKE NOTICE that pursuant to Rule 38(b) of the Federal Rules of
 3 Civil Procedure and Local Rule 38-1, Plaintiff hereby demands trial by jury in this
 4 action on any issue triable of right by a jury.
 5
 6 DATED: March 7, 2019                  THOMPSON COBURN LLP
 7
 8
                                         By:         /s/ Helen B. Kim
 9
                                               HELEN B. KIM
10                                             Attorneys for Plaintiff
11                                             FEDERICO POLAK

12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     7261460
                                               13
                                          COMPLAINT
